DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 (and thus any dependents) is objected to because of the following informalities:  in line 11, “the external plunger arm at the forward end thereof” lacks antecedent basis (“the forward end” specifically).  Appropriate correction is required. A similar issue exists in claim 30.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 23-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadini et al (US 6,217,558) in view of Garrison et al (US 2018/0008294).
Regarding claim 1, Zadini discloses a hand-held syringe (primarily figs 24 and 25 are mapped below, but fig 1 is used for some dependent claims and has equivalent structures) configured for integrated aspiration and guidewire operations, comprising: a plunger having a seal 326 at a forward end thereof, a plunger push button 380 at a rear end thereof, an internal plunger arm 324 attached at a rear end thereof to the plunger push button and to the seal at a forward end thereof (figs 24 and 25), a barrel 364, and a nozzle 332 at a forward end thereof; a second flange 362 that extends radially away from the barrel at a rear end of the barrel; and a guidewire tract 361 integrated with at least one of the plunger and the barrel (plunger in fig 24 and barrel in fig 1).  
While Zadini substantially discloses the invention as claimed, it does not disclose an external plunger arm attached at a rear end thereof to the plunger push button, the internal plunger arm being arranged co-axially with the external plunger arm and separated by a gap; a first flange that extends radially away from the external plunger arm at the forward end thereof, nor the wall having a thickness that is accommodated by the gap, at least a portion of the wall being disposed in the gap between the internal plunger arm and external plunger arm.
Garrison discloses a syringe body, with an alternative plunger design which may be utilized in two different manners, including single handed aspiration (figs 3 and 4). The plunger includes a seal 320 at a forward end thereof, a plunger push button (part of plunger pointed to by “125” in fig 1) at a rear end thereof, an internal plunger arm (fig 2) attached at a rear end thereof to the plunger push button and to the seal at a forward end thereof, an external plunger arm 130 attached at a rear end thereof to the plunger push button, the internal plunger arm being arranged co-axially with the external plunger arm and separated by a gap (fig 1), a first flange 305 that extends radially away from the external plunger arm at the forward end thereof (fig 1); a barrel 120 having a wall having a thickness that is accommodated by the gap, at least a portion of the wall being disposed in the gap between the internal plunger arm and external plunger arm (figs 1-4). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Garrison such that it includes an external plunger arm attached at a rear end thereof to the plunger push button, the internal plunger arm being arranged co-axially with the external plunger arm and separated by a gap; a first flange that extends radially away from the external plunger arm at the forward end thereof, and the wall having a thickness that is accommodated by the gap, at least a portion of the wall being disposed in the gap between the internal plunger arm and external plunger arm as taught by Zadini to allow for one-handed aspiration (among the other advantages in ¶7 of Zadini). 
Regarding claim 2, wherein the guidewire tract 15 is integral with the barrel and offset from a central longitudinal axis of the barrel (fig 1).  
Regarding claim 3, further comprising at least a barrel front opening 30 between the guidewire tract and the forward end of the barrel that allow fluid communication between a syringe cavity and a tunnel of guidewire tract (fig 1).  
Regarding claim 4, further comprising a guidewire tract valve 16 rear to the barrel front opening (fig 1).  
Regarding claim 5, wherein the second flange extends at least partially around an outer surface of the guidewire tract (fig 24).
Regarding claim 8, wherein the nozzle overlaps the guidewire tract and extending beyond a forward end of the barrel, the nozzle including a nozzle lumen that, with the guidewire tract, forms a continuous tunnel along the syringe (figs 1 and 24).  
Regarding claim 9, wherein the guidewire tract is integral with the plunger and the barrel and is coaxial with a central longitudinal axis of the plunger and the barrel (fig 24).  
Regarding claim 10, wherein the guidewire tract includes a plunger guidewire tract 361 and a barrel guidewire tract 331 that form a continuous tunnel along the syringe (fig 24).  
Regarding claim 11, further comprising a guidewire tract valve 371 in the plunger guidewire tract in front of the rear opening of guidewire tract (fig 24).  
Regarding claim 12, further comprising an opening 315 in the seal to allow the plunger guidewire tract and the barrel guidewire tract to extend therethrough (fig 24).  
Regarding claim 23, wherein the plunger push button has an opening 363 corresponding to the internal plunger arm in an inner surface thereof (fig 24).  
Regarding claim 24, wherein the plunger push button includes a gap to allow the guidewire tract therethrough and a groove on an upper inner surface (fig 24).  
Regarding claim 25, further comprising: another external arm wherein the external plunger arm and the another external plunger arm have another gap therebetween that accommodates the guidewire tract (see fig 1 of Garrison, the external plunger arms enclose the syringe body which has the guidewire tract therein according to Zadini).  
Regarding claim 26, wherein the gap has a width that corresponds to a width of an external wall of the guidewire tract (as the syringe body of Zadini can be considered the guidewire tract external wall, the enclosing external arms and their gap may be considered to correspond to the guidewire tract external wall).  
Regarding claim 27, the combination of Zadini and Garrison results in a device where an inner surface of the second flange 362 of Zadini (310 in Garrison) abuts at least partially an outer surface of the guidewire tract (syringe barrel of Zadini).
Regarding claim 29, further comprising a seal support (sides and rear of seal 326) extending from a rear surface of the seal towards the plunger push button (fig 24).  
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadini et al (US 6,217,558) in view of Garrison et al (US 2018/0008294) and Ellsworth (US 3,325,061).
Regarding claim 13, while Zadini substantially discloses the invention as claimed, it does not disclose the second flange partially overlaps (via lugs 24 and 26) the external plunger arm and includes an external arm passage that allows the external plunger arm to pass therethrough. Ellsworth discloses a second flange 9 which partially overlaps external plunger arm 21 and includes an external arm passage that allows the external plunger arm to pass therethrough (fig 4- space formed by overlapping section). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Zadini such that the second flange partially overlaps the external plunger arm and includes an external arm passage that allows the external plunger arm to pass therethrough as taught by Ellsworth to prevent the external plunger arm from moving in a direction it shouldn’t.
Regarding claim 14, the external arm passage provides a groove that allows the external plunger arm to pass therethrough (see claims 1 and 13). While Zadini, Garrison and Ellsworth substantially disclose the invention as claimed, it is unclear if they disclose the external plunger arm extends further upward along the barrel than the internal plunger arm (as it is unclear how far the internal plunger arm extends into the seal). Figures 3 and 4 of Garrison and fig 1 of Ellsworth show the use of the device with the external plunger arm, such that it would be considered obvious to resize the device for different hand sizes and for delivery different amounts of fluid, as desired. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Zadini, Garrison and Ellsworth such that the external plunger arm extends further upward along the barrel than the internal plunger arm to accommodate different sized hands and different sized delivery amounts, as desired.
Regarding claim 15, while Zadini substantially discloses the invention as claimed, it does not disclose introducer that extends forward past the first flange. Ellsoworth disclose a terminal surface/introducer 28 which extends past the equivalent first flange 27 to assist in visual indication with corresponding indicia 29. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Zadini such that the barrel includes indicia and an introducer which extends forward past the first flange as taught by Ellsworth to assist the user in determining how much fluid has been dispensed and/or is left.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion for the device of claims 1 and 2 further wherein the plunger push button includes an opening for the guidewire tract. While the embodiment of claim 24 shows the plunger push button having an opening for the guidewire tract, the embodiment in claim 2 is drawn to the fig 1 interpretation and is exclusive of fig 24. The claimed element cannot be incorporated into the embodiment in claim 1 without a significant rework of the device of Zadini.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion such that the first flange includes a gap for the guidewire tract, as the guidewire tract is internal to the syringe body and including a gap in the flange for the guidewire tract would require a significant rework of Zadini.
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the prior art shows a pair of external plunger arms, the examiner did not find a teaching or suggestion for a pair of internal plunger arms as well, absent impermissible hindsight.
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the prior art shows arcuate external plunger arms, there examiner did not find a teaching or suggestion form also including arcuate internal plunger arms (arcuate being different than circular).
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion for moving the indicia (such as in Ellsworth) to the plunger arm AND making it luminescent, absent impermissible hindsight.
Claim 30 is allowed. The examiner did not find a teaching or suggestion for the claimed syringe where the internal and external plunger arms are both arcuate and have a connector between them at their rear that maintains the gap between the external plunger arm and the internal plunger arm. 
Response to Arguments
Applicant’s amendments overcome most rejections.
Applicant argues the devices of Zadini and Garrison cannot reasonably be modified to form an operable device that includes the co-axial feature claimed. The examiner disagrees, Garrison already shows the co-axial internal and external plunger arms. Modifying Zadini, which utilizes a relatively standard plunger (albeit hollow in figs 24 and 25 of Zadini, which does not change modifying Zadini in view of Garrison), to utilize a modified plunger as in Garrison does not require impermissible hindsight or a substantial rework of Zadini. The exterior surfaces of Zadini, upon which the external plunger arms of Garrison would have to be located, do not have any interfering structures which would prevent the addition of the arms of Garrison (aside from the rear flange 362 of Zadini, which would be modified as shown by Garrison’s treatment of rear flange 310 to accommodate the external arms). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783